DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-11 and 19-20 are rejected.
Claims 1, 3, 4, 6, and 19 are amended.
Claims 12-18 are cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed 01/05/2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-11 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bahnmuller et al US20170138345 (hereinafter “Bahnmuller”) discloses a vertical axis wind turbine includes two or more cells arranged one above the other along a vertical machine axis, in which each of the cells includes a plurality of vertical blades which are arranged within the cell distributed on a concentric circle about the machine axis and which are connected so as to be able to move together on this circle and which are rotationally fixed with a main shaft, and in which the blades in the cell are each individually mounted so as to be able to rotate about a vertical axis of rotation which in particular runs internally through them. Assigned to each of the blades are means by which the blade is made to adopt, a rotational position, about its axis of 
However, Bahnmuller fails to disclose a first track formed thereon, the first track having a shape comprising a first side that is rounded and a second side that is flat; a mounting plate disposed within a perimeter of the first track, the mounting plate rotatable relative to the first frame member about a first axis; and a plurality of bars slidably engaged to the mounting plate and structurally configured to traverse along the first track when the mounting plate is rotated about the first axis, where each of the plurality of bars comprises a pivotal connection allowing each of the plurality of bars to pivot about the pivotal connection when traversing along the first track, wherein the plurality of bars are parallel to the track on the second side of the wake generator.
Welch US20140314555 discloses a vertical axis wind turbine having a plurality of air foils arranged along the periphery of a rotor and moveable with the wind. The air foils configured to capture wind energy from the front of the wind turbine and upon exit. Wind diverters, interior and exterior to the wind turbine, accelerate air flows and minimize turbulences. (Fig 1-4, Paragraph 0017-0027)
However, Welch fails to disclose a first track formed thereon, the first track having a shape comprising a first side that is rounded and a second side that is flat; a mounting plate disposed within a perimeter of the first track, the mounting plate rotatable relative to the first frame member about a first axis; and a plurality of bars slidably engaged to the mounting plate and structurally configured to traverse along the first track when the mounting plate is rotated about the first axis, where each of the plurality of bars comprises a pivotal connection allowing each of the plurality of bars to pivot about the pivotal connection when traversing along the first 

Prior arts such as Bahnmuller and Welch made available do not teach, or fairly suggest, a first track formed thereon, the first track having a shape comprising a first side that is rounded and a second side that is flat; a mounting plate disposed within a perimeter of the first track, the mounting plate rotatable relative to the first frame member about a first axis; and a plurality of bars slidably engaged to the mounting plate and structurally configured to traverse along the first track when the mounting plate is rotated about the first axis, where each of the plurality of bars comprises a pivotal connection allowing each of the plurality of bars to pivot about the pivotal connection when traversing along the first track, wherein the plurality of bars are parallel to the track on the second side of the wake generator.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-11 and 19-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855				/HARSHAD R PATEL/                                        				Primary Examiner, Art Unit 2855